Earl Warren: Number 69, Cecil Jones, Petitioner versus United States. Mr. Henkin.
Louis Henkin: Thank you Mr. Chief Justice, may it please the Court. Mr. Cecil Jones was convicted in the District Court of the District of Columbia for violations of the Harrison Act and he is now in the federal prison. By timely and proper motions, he objected that all the evidence against him was unlawful, unlawful because it was obtained by unlawful seizure pursuant to an unlawful search, pursuant to an unlawful warrant. The Government never claimed that the search was lawful, they never claim the warrant was lawful, but they said that it didn't matter and so for purposes of this part of our case, if it please the Court, we submit that we might treat the case as though the prosecution admitted that the warrant was unlawful and that the search or seizure were unlawful and that the lower court so held. But they said, nevertheless the evidence did not have to be excluded and the conviction could stand because Jones did not show -- did not show the proper standing to object to the evidence. He did not show the proper standing because in relation to the premises, he asserted only the qualities of a guest. And in regard to the material seized, he did not show the kind of interest, the kind of possession which is necessary to sustain this standing. Well, in fact if the Court please, as we will show Jones was the occupant to the apartment searched. In fact, the Government in a formal document asserted that the Jones was the occupant of the apartment searched. In fact, the Government tried and convicted Jones of possessing the narcotics which were seized. Despite that fact, they said that Jones did not show his standing and so as a result --
Speaker: (Inaudible)
Louis Henkin: I think there's a slight difference between the Government and us on that question sir.
Speaker: You read the Court of Appeals --
Louis Henkin: As we read the Court of Appeals.
Speaker: (Inaudible)
Louis Henkin: Yes. In that event we submit it shouldn't make very much difference because if the Court of Appeals did what the Government in its Footnote suggested that we believe (Inaudible)
Speaker: Are you in both -- are in both agreement, is that the whole statement (Inaudible)If we reach the (Inaudible)
Louis Henkin: Petitioner certainly is and my impression from the Government briefs is that that is the case. And so it seems that the petitioner --
Charles E. Whittaker: May I ask you (Voice Overlap)
Louis Henkin: Yes.
Charles E. Whittaker: It might act (Inaudible)
Louis Henkin: If we get by the standing issue, Mr. Justice Whitaker, the question that remains to the decided is whether there was probable cause for the issuance of a warrant. The only document before the Commissioner who issued this warrant sir is an -- is an affidavit and that affidavit is before the Court. We submit and we believe the Government agrees that that kind of decision as to the adequacy of that affidavit to support the warrant is one which can be decided just as well by this Court. It's not a jury question in any sense and there really no reason for sending it back to the lower court in these circumstances. The facts in this case, if the Court permits, are not in dispute so far as it's relevant to the preliminary issues with which we are concerned. On August 21, 1957, the police obtained a warrant for the search of an apartment in the District of Columbia and the warrant referred to the apartment as occupied by Cecil Jones and Earline Richardson, Cecil Jones is the petitioner here. The affidavit which the police filed with the Commissioner to obtain this warrant described the apartment in question as occupied by Cecil Jones and Earline Richardson. When the police armed with this warrant, came to the apartment, they knocked on the door. There is some dispute as to what happened but if the Court permit, it is not relevant to this particular issue so we will postpone it to latte. In any event, it is clear that it was Jones who answered the knock and said, "Who's there?" Police knock again and again it was Jones who answered that knock. It was Jones who went to the window and seeing some stranger down there who would turn out to be as plain cloths man but he didn't know it, said, "Call a janitor, there's someone at my door and he won't go away." So, when they called the janitor, the janitor came up and he knocked on the door with the police beside him and when the janitor knocked, again it as Jones who answered the door and said, "Who is there?" And when janitor answered, "It's the janitor." He, Jones opened the door slightly on the night latch at that moment under circumstances reveal described, whether the police broke in and as appears quite clearly from the record, they treated Jones as in charge of this apartment. Well, the police in this apartment found Jones, Ms. Richardson and four others. They found some narcotics. The police decided to charge Mr. Jones and Ms. Richardson with violations of the Harrison Act. The four other occupants of the apartment were not charged, and the prosecution against the Ms. Richardson was apparently never pressed. So, Jones alone was held responsible for what happened in that apartment. Now if it please the Court, if one examines the documents that followed immediately after this arrest defines first a police complaint in the record on page 5, a final commitment in the record on page 6, and indictment in the record on page 7, all charging Jones with possession of narcotics. But Jones shortly after his arrest made a motion pro se in which he asked that the indictment be dismissed. He claimed that the indictment, that the -- his relation to the apartment was not such as to prove the Government's case that he was the one who was in possession of whatever was in it. He also made some arguments about the probable -- no probable cause apparently either for a search warrant or for arrest. It's not very clear. It is a -- it's the documents of an illiterate Negro, 31 years old representing himself in the case at that point. Well, shortly thereafter the -- he was assigned counsel. The counsel disowned this motion to dismiss the indictment and instead counsel made a motion to suppress the evidence on the ground that it was obtained pursuant to an unlawful warrant which was deficient on its face. At the hearing of this motion, the Government oppose that on the ground -- and on that Jones did not show the necessary standing to make this kind of a motion and so counsel for Jones put him on a stand and the facts which -- to which he testified are not in dispute. He said, the apartment in question belonged to a friend by the name of Arthur Evans who's some five days earlier had left Washington for Philadelphia. He gave Jones a key to the apartment. He gave him authority to use it. Jones used it. He had a suit and a shirt there in addition for the clothes he was wearing. He slept there "maybe a night," that's what the record shows. Well, despite this evidence the motion judge denied it. He said that, “Cecil Jones was only a guest and therefore had no standing to make this motion.” Then the parties went to trial and at the beginning the trial before Judge Holsoff, counsel for Jones repeated the motion and Judge Holsoff took the position that he was bound the earlier holding and he did not reexamine it. At the trial, the Government present of its case, and in the course of its case, it introduced evidence in which it showed that Jones had said to the policeman, "I live in this apartment." They introduced evidence which showed that Jones had admitted that the narcotics were his or some of them were his. At that point and before the defense introduced its case, again counsel moved to exclude this evidence and the trial court said no, noted to the record in effect didn't do anything about motion and Jones was convicted. On appeal that the Court of Appeals for the District of Columbia divided, affirmed the conviction by two to one and this Court granted certiorari as well as the motion to proceed in forma pauperis. Well, if it please the Court, the key to this standing issue we submit is that the Government does not deny that Jones has standing, by that we mean, the Government does not deny the facts which it would admit are enough to constitute standing. Their position basically is that Jones did not consult affirmatively show these facts, assert these facts. They don't deny the facts. They couldn't deny the fact because one of the facts which clearly qualify his for standing his possession and that is exactly what they were trying to prove in this case. But there are several basis on which we submit our --
Speaker: I'm not quite sure I understand that. You mean if everything you say, talking about the record (Inaudible)
Louis Henkin: Yes. I will proceed to that part if you will and explain incidentally why it is that Jones didn't allege it. There's -- Yes.
Charles E. Whittaker: Well, could you instead leave that (Inaudible)
Louis Henkin: At the time of the motion to suppress Mr. Justice Whitaker as well as at the time of the motion to exclude at the end of the Government's case when these motions were ruled out, the only statement by Jones which is relevant is in his motion pro se to dismiss. This motion was assumed. We submit that it was in general an undesirable and perhaps unwise move on his part to make this motion, he being, perhaps being advised by what used to be known as guardhouse lawyers in jail and the counsel -- counsel for Jones did disown this motion but further we submit Mr. Justice Whittaker and if you look at the motion to dismiss, he does not disown. In fact, if and the motion to dismiss itself is on page 9 and in the Government's brief if you will, we explain this motion to dismiss and suggest what it really means.
Speaker: (Inaudible)
Louis Henkin: It says petitioner respectfully states as follows, property was seized not from petitioner and not from any of petitioner's personal property. Now that is not in question, the -- the narcotics were found on window sill.
Speaker: I suppose that the (Inaudible)
Louis Henkin: That's exactly the issue Mr. Justice Harlan and this is one of the reasons why we think that so-called --
Speaker: (Inaudible)
Louis Henkin: Mr. Justice Harlan suggested to Mr. Justice Brennan that if he alleged affirmatively the narcotics are mine, the Government would have then included his affidavit and his motion and tried to introduce that in evidence perhaps successfully as we will discuss in a few minutes. But if Mr. Justice Whittaker, to return to your point if I may, it was very carefully worded, I'm amazed that if a -- a young illiterate Negro judging from some of his writing was able to word a document as carefully as that but if one reads it carefully, it does not say, "These narcotics are not mine." It simply says the Government which after all has to prove its case can't make out a case of possession merely on the basis of my relation to my property and what they have shown.
Charles E. Whittaker: (Inaudible)
Louis Henkin: Well, he must have had advised to over her shoulder then Mr. Justice. In any event, if the Court please, we believe that this motion on careful reading is not an admission that the narcotics are his. We believe that even if it were, not a -- not a statement that the narcotics are not his, we believe that even if it were, it would make no difference under the cases as we will show and we also point out that this motion was disowned and on the whole the Court treated it and did not refer to it in anyway and neither does the Government make much of it. There's -- we submit several -- there are we submit several grounds on which Jones had standing. Two of them we submit are so obvious that the only trouble with that is, is the -- is that Jones himself did not wish affirmatively to assert it for reasons to which Mr. Justice Harlan alluded. But we submit in the first instance, that even on what Jones affirmatively showed at the time of the first motion to suppress, Jones had standing to object to the search and seizure and therefore to object to the introduction of the evidence. Now, if the Court pleases, the standing in the sense is the short hand, we will use in effect for saying that constitutional rights of Jones himself were involved. That it was unreasonable for the police to come to this apartment to look for a narcotic of Jones's without a lawful warrant and the assumption now is that the warrant was not lawful. We have pointed out that the affidavit and the warrant refer to this apartment is occupied by Jones and the occupancy of the apartment, no one has ever denied is enough to constitute standing to object to searching that apartment. One might have thought that this would be an admission by the Government with which it ought to be bound but while we suggest that, we are not pressing it and the case is considerably stronger than that. The rule --
Potter Stewart: Now, my occupancy of the property (Inaudible) more than more the mere presence in the apartment, don't you?
Louis Henkin: Yes sir.
Potter Stewart: --
Louis Henkin: Mr. Justice Stewart(Voice Overlap) -- I don't know what the word means.
Potter Stewart: I beg your pardon?
Louis Henkin: I said I don't know what the word means sir. It's a phrase used by the lower courts which established rule and we submit that it ought to mean control, in charge of the apartment. We don't know what the Government thought it meant when they used it on the warrant. They said it was occupied by it. The standing rule to which we are now referring to -- with which we are now referring Mr. Justice Stewart was developed at the trial of the lower federal courts as we shall see in a little while and they all struggled with what is the quantum of interest which one has to show for standing. Now, it is clear that either a necessary quantum of interest in the premises of search or -- or of in the disjunctive or the necessary quantum of interest in the material seized are enough to give you a standing. The latter was held in the Jeffers case, three years ago. Well, the courts below, gentlemen of the Court used very different words and we've collected some of them on page 30 of our brief. They talk about control. They talk about dominion of the premises. They talk of -- I mean necessary of an interest, of some interest in the premises some of them just say anybody but a trespasser and clearly Jones was not a trespasser. Some of them use the phrase “lawful occupant,” clearly Jones was a lawful occupant. Some of them use the word “licensee” and we submit without wanting to get into the niceties of property law that Mr. Jones was a licensee. Some say dominion and control and we submit that Jones one the admitted the facts had dominion and control of this apartment. The Government's brief on page 26 if the Court permit says and I quote, "He did not in any realistic sense have a dominion of the apartment." Well, if the Court please, that's exactly what he did have in any realistic sense. I -- we -- we submit we're not sure what the word “dominion” supposed to mean in this, but any realistic sense, Jones was the man who had the key to the apartment, the authority to use the apartment, and he was the man who acted as in charge of the apartment. The police treated him as in charge of the apartment when they came in and showed him a -- showed a warrant, they didn't show it to five other people sitting in that room. They showed it to Jones. We submit all preferences that matter, Jones was the man in charge of this apartment and should be held to have standing to object with seizure. What does it mean that he's in charge? It would mean, we submit that he has a right to keep out trespassers and I would have thought that Mr. Arthur Evans in length in the apartment would not only want him to but insist that he keep out trespassers and trespassers we submit includes the police, perhaps a fortiori, if they come in unlawfully without a warrant. If it please the Court, we're dealing with a dwelling and this Court has repeatedly said that the standard for the respect for dwelling is a privacy of dwelling is -- is high it should be observed. But --
Earl Warren: We will recess now Mr. Henkin.